Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1. This office action is in response to application 16/732,187 and RCE filed
on 03/15/2022.  Claims 1, 6, 10, 15 and 20 have been amended.  Claims 5 and 18 have been canceled.  Claims 1-4, 6-17 and 19-20 remain pending in the application.

Drawings
2. Due to the amendment of the claims in Applicant’s response filed on 10/11/2011, the drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims. Therefore, each functionality of the control circuitry recited in the claims must be shown or the feature(s) canceled from the claim(s). No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121 (d) are required in
reply to the Office action to avoid abandonment of the application. Any amended
replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure 
number of an amended drawing should not be labeled as "amended." If a drawing figure
is to be canceled, the appropriate figure must be removed from the replacement sheet,
and where necessary, the remaining figures must be renumbered and appropriate
changes made to the brief description of the several views of the drawings for

of the remaining figures. Each drawing sheet submitted after the filing date of an
application must be labeled in the top margin as either "Replacement Sheet" or "New
Sheet" pursuant to 37 CFR 1.121 (d). If the changes are not accepted by the examiner,
the applicant will be notified and informed of any required corrective action in the next
Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
3. Claims 1, 3, 9 and 15-16 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention. As to claims 1, 9, 15: The limitations of "control circuitry" having "a control input", "a configuration terminal", "a device" and "first and second power terminals" are not clear because each the claim elements are not defined in the specification and any drawings supplied on 12/31/2019. In the remarks filed 02/11/2022, the claims are described with respect to Fig. 1.  However, the above response includes no corrected formal drawing sheet/s of Fig. 1 in compliance with 37 CFR 1.121 (d) that are required in reply to the Office action to avoid abandonment of the application.


Claim Rejections - 35 USC § 102
4.  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

5. Claims 1-2, 8-9 and 15 are rejected under 35 U.S.C. 102(a)(2) as being
anticipated by Nakadokoro (US 2018/0292880 A 1).
6. As to claim 1, Nakadokoro shows a circuit (Fig. 1), comprising:
 control circuitry having a user-controllable input (as best understood, Fig. 1, system control unit 110 and SW controlling unit 109; and a control input as shown in Fig. 1; ¶¶ 0029, 0065, 0083 for example, the switch controlling unit (SW controlling unit 109 controls the switch 107 under instructions from system controlling unit 110), a configuration terminal (as best understood, Fig. 1, 101 b, 201 b), and first and second power terminals (as best understood, Fig. 1; VBUS 101, VBUS 201, 101 C 201 C, ports the configuration terminal adapted to be coupled to a device (as best understood, Fig. 1, device 100, 200), the first power terminal adapted to be coupled to a power supply, the second power terminal adapted to be coupled to the device (as best understood, Fig. 1, power supply (BBUS-Source), VCC, BBUS-Source), and the control circuitry (Fig. 1) configured to: 
responsive to a first signal at the configuration terminal, transfer power from the second power terminal to the first power terminal at a first rate (as best understood, Fig. 1, ¶ 0029, the switch controlling unit control the switch 107 such the terminal 101b connected to pull-up resistor, 103 to thereby transfer power from one power terminal to another (note a first power terminal and a second power terminal is named interchangeable); and responsive to a second signal at the configuration terminal (as best understood, Fig. 1, ¶ 0029, the switch controlling unit control the switch 107 such the terminal 101 b connected to pull-down resistor, 104; (note a first power terminal and a second power terminal is named interchangeable if the control input has a first state, transfer power from the first power terminal to the second power terminal at the first rate (as best understood, Fig. 1; ¶ 0029; the switch controlling unit 109 can controls the switch 107 under instructions (state(s)); from the system control unit 110; the switch controlling unit control the switch 107 such the terminal 101b connected to pull-up resistor, 103 to thereby transfer power from one power terminal to another (note a first power terminal and a second power terminal is named interchangeable)); and 
if the user-controllable input has a second state, limit a transfer of power from the first power terminal to the second power terminal (as best understood, Fig. 1; ¶¶ 0029, 0065, 83; the switch controlling unit 109 can controls the switch 107 under instructions (state(s); from the system control unit 110) by (a) prohibiting the transfer of power from the first power terminal to the second power terminal (as best understood, Fig. 1, ¶ 0029, the switch control unit 109 can bring the CC terminal 101b into a state where CC terminal 101b is connected to neither the pull-up resistor 103, nor the pull-down resistor 104, to thereby prohibiting the transfer to power from the first power terminal to the second power terminal because no power transfer); or (b) transferring power from the first power terminal to the second power terminal at a second rate below the first rate (as best understood, Fig. 1, ¶¶ 0032-0033; the voltage Vmax, the upper limit of the predetermined range expressed by Formula (1), is lower than the potential of the power source line connected to the pull-up resistor 103, namely VCC).
7. As to claim 9, Nakadokoro shows a system (Fig. 1), comprising: 
control circuitry having a control input (as best understood, Fig. 1, system control unit 110 and SW controlling unit 109; and a control input as shown Fig. 1; ¶ 0029, for example, the switch controlling unit (SW controlling unit 109 controls the switch 107 under instructions from system controlling unit 110) and first and second power terminals (as best understood, Fig. 1; VBUS 101, VBUS 201, 101C, 201 C, ports 150, 250; note that the power terminals can be interchangeable), the control input and the first power terminal adapted to be coupled to a power supply (as best understood, Fig. 1, controlling units coupled to a power terminal (VBUS 101a), the second power terminal adapted to be coupled to a device (as best understood, Fig. 1, the second power terminal 201a coupled to a device 200), and the control circuitry configured to: determine, based on a signal at the control input, an amount of stored energy of the power supply (as best understood, Fig. 1, system control unit 110 and SW controlling unit 109; and a control input as shown in Fig. 1; ¶ 0029, for example, the switch controlling unit (SW controlling unit 109 controls the switch 107 under instructions from system controlling unit 110; ¶¶ 0032-0033; amount of stored energy of the power supply), responsive to the signal indicating that the power supply has a first amount of stored energy, transfer power from the first power terminal to the second power terminal at a first rate (as best understood, Fig. 1, ¶ 0029, the switch controlling unit control the switch 107 such the terminal 101b connected to pull-up resistor, 103 to thereby transfer power from one power terminal to another (note a first power terminal and a second power terminal is named interchangeable); and responsive to the signal indicating that the power supply has less energy than the first amount of stored energy, inhibit a transfer of power from the second power terminal to the first power terminal by (as best understood, Fig. 1, ¶ 0042; the first power is lower than a power necessary to be received by the external device 20, the first is, for example 0 W); (a) prohibiting the transfer of power from the second power terminal to the first power terminal (as best understood, Fig. 1, ¶ 0042, the system controlling unit notifies the external device 200 of information indicating second power higher than the first power, in form in information indicating power capable of being supplied the external device; Note that the device 100 and the external device 200 are working interchangeable) or (b) transferring power from the second power terminal to the first power terminal at a second rate below the first rate (as best understood, Fig. 1, ¶ 0042, a second power or a third power; Note that the device 100 and the external device 200 are working interchangeable).
8. As to claim 15, Nakadokoro shows a tangible non-transitory computer readable storage medium that comprises instructions that, when executed by a micro processing unit controller of a control circuitry, cause the control circuitry (Fig. 1) to: 
receive a first signal at a configuration terminal of the control circuitry (as best understood, Fig. 1, ¶ 0029, a configuration terminal 101b, 201b; the switch controlling unit 109 can control the switch 107), the configuration terminal coupled to a device (as best understood, Fig. 1, ¶ 0029, a configuration terminal 101b coupled to a device 100 or a configuration terminal 201b coupled to a device 200), responsive to the first signal, transfer power from a first power terminal of the control circuitry to a second power terminal of the control circuitry (as best understood, Fig. 1, ¶ 0029, the switch controlling unit control the switch 107 such the terminal 101b connected to pullup resistor, 103 to thereby transfer power from one power terminal to another (note a first power terminal and a second power terminal is named interchangeable), the first power terminal coupled to the device (as best understood, Fig. 1, the first power terminal 101 a coupled to the device 100), and the second power terminal coupled to a power supply (as best understood, Fig. 1, the second power terminal 201 a coupled to the power supply VBUS-Source) receives a second signal at the configuration terminal (as best understood, Fig. 1, ¶ 0029, the switch controlling unit control the switch 107 such the terminal 101b connected to pull-down  determine a state of a control input of the user-controllable circuitry (as best understood, Fig. 1, ¶¶ 0029, 0065, 0083, pull-up or pull-down resistor); and responsive to the second signal: if the user-controllable input has a first state, transfer power from the second power terminal to the first power terminal at the first rate (as best understood, Fig. 1, ¶¶ 0029, 0065, 0083, power supplied from one power terminal to another; note the device 100, device 200 are working interchangeable, and designation of power terminals are also interchangeable depending on the role to source or sink devices); and if the control input has a second state, limit a transfer of power from the second power terminal to the first power terminal (as best understood, Fig. 1, ¶ 0029; the switch controlling unit 109 can controls the switch 107 under instructions (state(s); from the system control unit 110) by: (a) prohibiting the transfer of power from the second power terminal to the first power terminal (as best understood, Fig. 1, ¶ 0029, the switch control unit 109 can bring the CC terminal 101b into a state where CC terminal 101 bis connected to neither the pull-up resistor 103, nor the pull-down resistor 104, to thereby prohibiting the transfer to power from the first power terminal to the second power terminal because no power transfer); or (b) transferring power from the second power terminal to the first power at a second rate below the first rate (as best understood, Fig. 1, ¶¶ 0032-0033; the voltage Vmax, the upper limit of the predetermined range expressed by Formula (1), is lower than the potential of the power source line connected to the pull-up resistor 103, namely VCC).

termination comprising one of: an open state, a pull-up termination state, or a pull-down
termination state (Fig. 1, ¶ 0029).
10. As to claim 8, Nakadokoro shows wherein the configuration terminal and the
second power terminal are adapted to be coupled to the device through a type C
Universal Serial Bus (Fig. 3; ¶ 0022), and wherein the control circuitry is at least a
portion of a type C Universal Serial Bus power delivery controller (Fig. 1).

Allowable Subject Matter
11. Claims 3-4, 6-7, 10-14, 16-17 and 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and if rewritten to overcome the applicable rejection(s) under 35 U.S.C. 112(b), set forth in this Office action.

REMARKS
12.  Applicant's arguments filed on 03/15/2022 have been fully considered, but they are not persuasive with regard to rejections of claims 1-2, 8-9 and 15, as set forth above in the instant Office Action.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAUM B LEVIN whose telephone number is (571)272-1898.  The examiner can normally be reached on M-F 8 am-6 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on 571-272-7483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NAUM LEVIN/          Primary Examiner, Art Unit 2851